Citation Nr: 1800535	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for depression.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of the hearing is associated with the Veteran's record.

The Veteran previously applied for service connection for depression; the Veteran has since submitted new and material evidence demonstrating a connection between his depression and time in service.


FINDINGS OF FACT

1. In a June 1981 decision, the Board denied entitlement to service connection for depression, and the Veteran did not appeal this decision.

2. Evidence received since the June 1981 rating decision relates to the basis for the prior denial.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's depression is etiologically related to the Veteran's time in service.




CONCLUSIONS OF LAW

1. Evidence received since the June 1981 decision with regard to entitlement to service connection for depression is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for depression.

2. The criteria to establish service connection for depression are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for depression, and the Board finds service connection warranted. 

The record reveals that the Veteran suffers from depression, and that, while in service, the Veteran suffered through a severe attack which rendered him unconscious, and affected his body. Eventually, the residuals of this attack caused the Veteran to leave service and develop depression. In 1970, the Veteran was diagnosed with a psychiatric disorder having to do with his drinking. In 1980, the Veteran applied for service connection for depression, and was denied by the Board. In sum, following the Veteran's exit from service, he suffered from depression and anxiety and self-medicated with alcohol for close to 40 years. Recently, the Veteran's daughter sent the Veteran a letter, which was read to the VLJ at the hearing, explaining how his depression and anxiety since his return from service affected her personally. 
 
The Board finds the Veteran entitled to service connection for depression. The Veteran's remarkably consistent story while applying for service connection in 1981 up until today lends credibility to his explanation, as does the letter from his daughter explaining how he suffered from depression while she was a child. Moreover, the Veteran's medical records document his suffering for many years. Given the continuity of symptoms, the Board finds the evidence in support of the claim to be at least in relative equipoise, and thus the benefit of the doubt doctrine is for application. Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.


ORDER

The application to reopen the claim of entitlement to service connection for depression is granted.

Service connection for depression is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


